DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-7, 9-21, 23, and 35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Status of Claims
	Claims 1 and 35 are amended.  Claims 8, 22, and 24-34 are cancelled.  

Response to Amendment
	The amendments filed on 23 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 24-33 under 35 USC 102(a)(1) as being anticipated by Murthy et al. (RadioGraphics; published 2005) is withdrawn.
	In view of Applicants amendments, the rejection of claim 24 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 34 and 35 under 35 USC 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 4-5, 7, 9-16, 20-21, and 23-33 under 35 UCS 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 4-5, 7, 9-21, and 23-33 under 35 UCS 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Day et al. (WO 86/031124 A1; published 5 Jun. 1986) is withdrawn.
In view of Applicants amendments, the rejection of claims 1-5, 7, 9-16, 20-21, and 23-33 under 35 UCS 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Mariani et al. (Neurosurgery; published 2001) is withdrawn.
In view of Applicants amendments, the rejection of claims 1, 4-6, 7, 9-16, 20-21, and 23-33 under 35 UCS 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Shukla et al. (Chin. Clin. Oncol.; published 2017) is withdrawn.

New Ground of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the Examiner cannot find support in the specification as originally filed for the limitations of wherein the β-emitting composition is administered at an expected tumor absorbed dose of 30-100 Gy or 30-80 Gy.  The response filed on 25 Apr. 2022 merely states that support can be found in the specification as originally filed (no section or page was given).  No new matter has been added.  The specification at page 12 merely asserts that the study physicist will perform treatment planning at an expected preferred tumor absorbed dose of 30-200 Gy, preferably 50-200 Gy, more preferably 80 to 180 Gy and most preferred 100-150 Gy.  The specification as originally filed does not disclose explicitly or implicitly that the β-radiation emitting composition is administered at an expected tumor absorbed dose of 30-100 Gy or 30-80 Gy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-16, 20-21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005).

Haldemann et al. teach pretherapeutic radioembolization of CNS tumors: methods, dosimetry and first clinical experience (see title).  Haldemann et al. teach examining highly vascularized tumors of the CNS that are routinely embolized mechanically with microparticles of different sizes in order to reduce the perioperative risk of hemorage.  In 13 patients (5 meningiomas, 3 dural angiomas, 2 metastasis, 2 chemodectomas and 1 dural fibrosarcoma) 100 99mTc labeled macroaggregates of albumin 25-50 µm were injected intra-arterially after transfemoral cathererization of the tumor feed artery. A super-selective embolization without significant pulmonary or peritumoral embolization was found.  In patients of group (3) who qualify for therapeutic radioembolization, dosimetry calculations resulted in tumor dose of 200-1000 Gy for 370 MBq 90Y resin particles.  
	Haldemann et al. do not disclose that the β-radiation emitting composition comprises minimally embolic oil, glass or polymer particles containing a β-emitting radionuclide wherein the β-radiation emitting composition is administered at an expected tumor absorbed dose of 30-100 Gy and wherein the particles have a specific activity ranging from 0.05 to 0.005 GBq/mg when administered.
Murthy et al. teach yttrium-90 microsphere therapy for hepatic malignancy: devices, indications, technical considerations, and potential complications (see title).  Murthy teaches that 90Y-bearing microspheres, unlike external beam radiation sources are point sources of radiation that preferentially localize in the peritumoral and intratumoral vasculature.  The characteristic makes them suitable for selective delivery of very high radiation doses to tumors while radiation exposure to the normal hepatic parenchyma remains within tolerable limits. 90Y is produced by bombardment of yttrium-89 with neutron in a nuclear reactor (see S43, col. 1).  90Y emits pure high-energy beta rays with an average penetration range of 2.5 mm and maximum range of 11 mm in tissue.  94% of radiation is delivered in 11 days.  The glass microsphere device was approved by the FDA in 2000 for humanitarian use in the US (see pg. S43).  22000 spheres mg-1 with a specific activity of 2500 Gq sphere-1 is about 0.05 GBq mg-1.  Murthy et al. teach the radioactive microspheres are suspended in normal saline in a vial.  The suspension is administered with high pressure infusion by using an inflation device to agitate and disperse the microspheres via efferent tubing into the catheter (see pg. S47).  Murthy et al. disclose a 90Y microsphere devices containing 3-8×106 and 30-60×106 wherein the solutions used for suspension of the spheres is normal saline (sterile pyrogen free water) and sterile water (sterile pyrogen free water) (see pg. S42; table 1; pg. S47, Figs. 6 and 7).  The mean diameter of each glass microsphere is 20-30 µm and an aggregate of 22,000-73,000 spheres weighs just 1 mg (see pg. S43, col. 1).  Murthy et al. teach that of the 80 patients who received absorbed radiation doses of 47-270 Gy, a favorable median duration of survival was found.  In a dose escalation trial, five of 12 patients who received a dose of as much as 100 Gy experienced no progression of disease for a period of 7.5 months (see pg. 49).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann et al. by selectively administering an effective amount of β-radiation emitting composition wherein the β-radiation emitting composition comprises minimally embolic glass particles containing 90Y (β-radiation emitting radionuclide) and having an average diameter of 20-30 µm as taught by Murthy et al. because it would have been expected to advantageously enable localized delivery of pure β-radiation to a CNS tumor of the subject using a FDA conferred humanitarian device thereby treating the CNS tumor by radioembolization.  The administration at an expected tumor absorbed dose is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at an administration at an expected tumor dose of 30-100 Gy through routine experimentation by taking into account shunting and in order to arrive an optimal therapeutic tumor absorbed dose while causing minimal toxicity to non-tumor tissue.  The specific activity of the particles is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at particles having a specific activity ranging from 0.0231 to 0.03894 GBq/mg when administered through routine experimentation in order to deliver the optimal therapeutic dose of radiation to the CNS tumor while taking into account the decay of commercially radioembolic particles.  

Claims 1, 4-5, 7, 9-21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Day et al. (WO 86/03124 A1; published 5 Jun. 1986).

	Haldemann et al. teach as discussed above.
	Haldemann et al. do not further teach that the particles are aluminosilicate glass particles containing yttrium and wherein the glass particles are formed from a mixture of 40% Y2O3, 20% Al2O3 and 40% SiO2.
	Murthy et al. teach as discussed above.
	Day et al. teach glass microspheres (see title).  Day et al. teach that preferred glasses incorporating yttrium are yttrium oxide aluminosilicate (YAS) glass compositions lying substantially within the quadrilateral region of the ternary composition diagram of the yttria-alumina-silica system (see pg. 9).  Day et al. teach yas-4 containing 40% Y2O3, 20% Al2O3 and 40% SiO2 (see pg. 33, table IV).  Day et al. teach that advantageously the radioisotope is produced by irradiation of the microsphere (see abstract).  The microspheres are preferentially suspended in a medium that prevents the microspheres from settling out of suspension (see pg. 15).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann et al. by further using yttrium oxide aluminosilicate (YAS) glass particles, optionally derived from 40% Y2O3, 20% Al2O3 and 40% SiO2 as taught by Day et al. because it would have been expected to enable the use of equivalent 90Y containing glass particles advantageously capable of forming 90Y by neutron irradiation.  

Claims 1-5, 7, 9-16, 20-21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Mariani et al. (Neurosurgery; published 2001).

	Haldemann et al. teach as discussed above.
	Haldemann et al. do not further teach a CNS tumor that is a glioma or intra-axial brain tumor.
	Murthy et al. teach as discussed above.
	Mariani et al. teach intratumoral arteriovenous shunting in malignant gliomas (see title).  Mariani et al. teach that the because malignant gliomas are primarily local lesions, there is an obvious rationale for local treatment strategies, in including the intra-arterial route.  The selective intra-arterial injection of substances with fast penetration of the BBB has the theoretical advantage of increasing the local concentration of the drug.  The rational for using the intra-arterial route to deliver therapeutic agents remains compelling, especially for chemo- and radio-embolization, given the recent major advances in neurovascular techniques for selective catheterization (see pg. 353, col. 1).  Mariani et al. teach that in benign tumors such as meningiomas, where arteriovenous shunting is not anticipated, the PSI values were almost invariably negligible.  Similar angiographic characteristics, such as glomus tumors, are not associated with arteriovenous shunting of microparticles to the extent demonstrated by GBMs (see pg. 356, col. 1).  A significant portion of the injected microparticles did in fact embolize the tumor (see pg. 356, col. 2).  One project would be to create different sizes of microparticles, such that embolization of the vascular malignant gliomas would be possible.  Chemotherapeutic or immunotherapeutic agents could then be attached to microparticles of appropriate size for a particular tumor.  In addition to sufficient delivery of the chemotherapeutic or immunotherapeutic agent, interruption of the vascular supply to the malignant glioma could be achieved (see pg. 358).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann et al. by administering a β-emitting composition to the cerebral vasculature of a patent having a CNS tumor wherein the CNS tumor is an intra-axial brain tumor and/or a glioma as taught by Mariani et al. and Murthy et al. because it would advantageously enable selective radioembolization and/or sensitive detection the cerebral vasculature surrounding the intra-axial and/or glioma tumor.


Claims 1, 4-7, 9-16, 20-21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldemann et al. (J. Nucl. Med.; published 1994), in view of Murthy et al. (Radiographics; published 2005), in further view of Shukla et al. (Chin. Clin. Oncol.; published 2017).

Haldemann et al. teach as discussed above.
	Haldemann et al. do not further teach a method wherein the β-emitting composition is further localized in a T2 hyper-intense region of the brain.
Murthy et al. teach as discussed above.  In addition, Murthy et al. teach therapy planning.  The initial workup should include CT or MR imaging of the liver for assessment of tumoral and nontumoral volume, portal vein patency and presence of extrahepatic disease (see pg. S44).
	Shukla et al. teach advanced magnetic resonance imaging in glioblastoma (see title).  Shukla et al. teach that basic MRI modalities available from any clinical scanner include T2-FLAIR sequences (see abstract).  Shukla et al. teach identifying a high-grade glial neoplasm T2 flair hyperintense signal (see Fig. 13).  The FLAIR envelope is typically a manifestation of combination of tumor infiltration and edema (see pg. 2 and Fig. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Haldemann et al. by further localizing the β-emitting composition in the T2 hyper-intense region of the brain as taught by Shukla et al. because it would advantageously enable more selective localization of the β-emitting composition in the region of the brain associated with tumor infiltration.

Technical Background Material
	Day et al. (US 2012/0070371 A1; published 22 Mar. 2012; see attached 892) is being made of record; however, Day et al. is not being used in any of the above rejections because it is cumulative.  Day et al. teach microparticles that may be used in selective internal radiation therapy for tumors of areas that have favorable vasculature, including the brain (see [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618